Citation Nr: 1133040	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a head injury, including seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. S.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed honorable active military service from October 1986 to October 1990.  A subsequent period of active military service resulted in a discharge under dishonorable conditions and cannot entitle the Veteran to VA compensation.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2004-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for residuals of head injury with seizures.

The Board remanded the case in February 2008 and in October 2010 for further development.


FINDINGS OF FACT

1.  Competent medical evidence dissociates seizure activity, fainting, or syncope from an in-service head injury.  

2.  Competent lay evidence relates a traumatic brain injury and resulting concentration and attention difficulties to active military service.  


CONCLUSIONS OF LAW

1.  Traumatic brain injury with concentration and attention difficulties was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Seizure activity, fainting, or syncope was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice letters were sent to the claimant in February 2003, prior to the initial adverse decision.  An additional notice letter was sent in October 2004, after the initial decision.  Fully complaint notice letters were sent in March 2006 and March 2008, followed by re-adjudication of the claim.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records, etc.].  The claimant submitted lay witness statements.  The claimant set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Earlier VA treatment reports and certain STRs were never located.  The record does not otherwise indicate any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports (STRs) are incomplete.  In November 2003, the RO made a formal finding to the effect that all available STRs and personnel records had been associated with the claims file.  The RO concluded that further effort to locate additional STRs would be futile.  

The STRs that were located include a September 1986 enlistment examination report that reflects that the head was normal.  In September 1986, on a medical history questionnaire, the Veteran checked "no" to  any history of head injury.  There is no separation examination report on which the Veteran might have reported residual symptoms of head injury at the time of separation from his first period of active military service in October 1990.  

A DD Form 214 from the first period of active military service reflects no award or decoration that would suggest service in the Persian Gulf. 

After a brief break in active military service, the Veteran re-enlisted.  A November 1990 enlistment examination report notes that the head was normal.  In November 1990, on a medical history questionnaire, the Veteran checked "yes" to a history of head injury.  The examiner noted that stitches had been applied to the right temple at age 14 or 15 with no loss of consciousness.  The Veteran's second active military service period began in April 1991.  

An April 1995 VA clinical report reflects that a sebaceous cyst had been removed from the scalp, but makes no further mention of the location of the cyst.  It was benign, but the surgeon noted, "Skull was invaded by the cyst."

In his initial VA service connection claim submitted in August 2002, the Veteran reported a head injury in 1987.  On his August 2002 formal application, he reported that he had not been stationed in the Persian Gulf area after August 1, 1990.  Yet, further along on his initial application form, he reported that he was exposed to an environmental hazard in the Gulf War and that he had Gulf War service.  He reported that he incurred a large bump on the head that still requires draining at least two times per year.  

On a VA Form 21-4138, Statement In Support Of Claim, submitted along with his formal application, the Veteran stated that he was hospitalized by VA for two weeks for an evaluation after returning from the Gulf War. 

An August 2002 VA general medicine out-patient treatment note reflects that the Veteran presented with a history of head trauma and possible seizures.  He reported a nodule on his scalp that must be excised every 2 to 3 years.  He also reported a recent episode of blurry vision and one or two yearly episodes of possible seizures where he cannot move or talk but can hear everything being said near him.  The examiner noted a small incision line along the right parietal scalp with a small circular defect.

An August 2002 VA electroencephalogram (EEG) study showed no abnormality.  

In July 2004, the RO denied service connection for residuals of a head injury with seizures.  The decision notes that the Veteran failed to report for an examination.  In a promptly-submitted notice of disagreement, the Veteran reported that he had been untimely notified of the examination; that the examination was rescheduled; and, that he did subsequently report for an examination. 

The RO then located a January 2004 VA neurology compensation examination report.  The diagnosis was "normal neurological examination."  The neurologist felt that the reported history of feeling hot with momentary loss of awareness might be due to syncope versus seizure episodes.  The neurologist also recommended a cardiology work-up, an EEG, and/or a brain magnetic resonance imaging study (MRI). 

In January 2008, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that he injured his head aboard ship and was treated for this.  He testified that seizure activity began after that.  He testified that he still knows certain service comrades who witnessed his seizures during service.  He testified that he first saw a VA doctor for seizures in 1993 or 1994 and that the doctor said that the seizures could be related to head injury.  He testified that he does not receive any Social Security Administration disability benefits.

E. S. testified that she/he noticed symptoms after the Veteran was discharged from active service.  

In February 2008, the Board remanded the case for a search for additional medical records. 

In February 2008, the Veteran submitted lay witness statements.  One service comrade recalled witnessing the Veteran injure his head aboard the USS Prairie (AD-15) in 1989.  Another service comrade reported the same facts.  His aunt recalled more recently seeing the Veteran pass out, "for no apparent reason."  

In October 2010, the Board remanded the case for another VA examination.  

According to a November 2010 VA neurology compensation examination report, the Veteran's neurological and cognitive functions were normal, although a mild memory deficit was found.  In contrast to that finding, the neurologist later stated that there was no impairment of memory resulting in mild functional impairment.  Even later in the report, the neurologist again listed mild memory impairment as a finding, and yet after that, the neurologist again stated that there was no complaint of, or objective evidence on testing of, mild impairment of memory.  No memory problem was noted in the final diagnoses.  

The November 2010 VA final diagnoses were: (1) mild traumatic brain injury; residuals include concentration and attention difficulties; and, (2) episodes of loss of consciousness, by history, symptoms suggest syncope.  The neurologist dissociated the episodes of syncope or loss of consciousness from head trauma.  The neurologist concluded, "...the etiology of his symptoms are unclear based on his history."  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  

The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

In this case, the most probative evidence is the November 1990 re-enlistment examination questionnaire on which the Veteran reported a head injury.  He had not reported this prior to his first enlistment in 1986.  This tends to support his claim of a head injury during his first period of active military service.  

The second probative item of evidence is an August 2002 notation of a right parietal scalp incision scar with a small circular defect.  This tends to support the Veteran's claim and testimony that after the head injury a nodule on the scalp had been cleaned and drained.  

The third and fourth probative items of evidence are the two service comrades' written statements that support the claim of a head injury during active service.  

The fifth probative item is the Veteran's testimony concerning the origin of his head injury and his report of symptoms that arose following that injury.  The testimony appears to be competent and credible, and therefore persuasive.

The sixth probative item is the November 2010 VA neurology compensation examination report.  The final diagnosis was mild traumatic brain injury; residuals include concentration and attention difficulties.  Because no other head trauma has been shown, this suggests in-service causation.  Because any seizure activity, fainting, or syncope has been dissociated from the in-service head injury, service connection is not warranted for claimed seizures.  

After considering all the evidence of record, including the testimony, the Board finds that it is at least as likely as not that a mild traumatic brain injury with concentration and attention difficulties was incurred in active military service.  The benefit of the doubt doctrine, set forth at 38 U.S.C.A. 5107, must therefore be applied.  After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against service connection for seizure activity, fainting, and syncope.  Because the preponderance of the evidence is against that claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for traumatic brain injury with resulting concentration and attention difficulties must therefore be granted; however, service connection for seizure activity, fainting, and syncope must be denied.


ORDER

Service connection for traumatic brain injury with resulting concentration and attention difficulties is granted.

Service connection for seizure activity, fainting, and syncope is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


